            Case 3:18-cv-00180-SB      Document 40       Filed 05/07/19     Page 1 of 29




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



BETHANY COLEMAN-FIRE,                                                 Case No. 3:18-cv-00180-SB

                       Plaintiff,                                    FINDINGS OF FACT AND
                                                                      CONCLUSIONS OF LAW
                v.

STANDARD INSURANCE COMPANY,

                       Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Bethany Coleman-Fire (“Plaintiff”) brings this action under the Employee Retirement

Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001–1461, challenging Standard

Insurance Company’s (“Defendant”) decision, as the administrator for an employer-sponsored

benefit plan (the “Plan”), to discontinue Plaintiff’s long-term disability (“LTD”) benefits. Now

before the Court are the parties’ cross-motions for summary judgment (ECF Nos. 23-24). The

Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 1132(e)(1).

For the reasons that follow, the Court concludes that Plaintiff is entitled to LTD benefits under

the Plan.




PAGE 1 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
           Case 3:18-cv-00180-SB         Document 40       Filed 05/07/19     Page 2 of 29




                           PRELIMINARY PROCEDURAL MATTER

          Before turning to the merits of the parties’ positions, the Court must determine whether to

resolve this case on the parties’ cross-motions for summary judgment or on a trial on the

administrative record. (See Def.’s Mot. at 2, asking the Court to resolve the parties’ dispute on

summary judgment or, alternatively, on a trial on the administrative record). “The answer

depends on what standard of review the court applies.” Rabbat v. Standard Ins. Co., 894 F. Supp.

2d 1311, 1313 (D. Or. 2012).

          The parties agree that the de novo standard of review applies here. (Pl.’s Mot. at 2; Def.’s

Mot. at 2.) Another judge from this district has surveyed the law and determined that “when

applying the de novo standard in an ERISA benefits case, a trial on the administrative record,

which permits the court to make factual findings, evaluate credibility, and weigh evidence,

appears to be the appropriate proceeding to resolve the dispute.” Rabbat, 894 F. Supp. 2d at

1313. The Court agrees that a trial on the administrative record is the appropriate procedure to

resolve this dispute because it turns on whether Plaintiff’s treating and examining doctors’

opinions are more reliable and probative of her condition than the consulting physicians’ reports.

See id. at 1322-23 (finding the ERISA plan participant’s treating physicians’ opinions “more

reliable and probative” of the participant’s condition than the administrator’s consulting

physicians’ reports, because the treating physicians personally observed the effects of the

participant’s condition and assessed the credibility of his subjective reports and the consulting

physicians never personally examined him). At oral argument, the parties agreed that a trial on

the record is the appropriate procedure. The Court therefore issues the following findings of fact

and conclusions of law, pursuant to FED. R. CIV. P. 52(a). See Rabbat, 894 F. Supp. 2d at 1313

(same).



PAGE 2 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
         Case 3:18-cv-00180-SB        Document 40       Filed 05/07/19     Page 3 of 29




                                         DISCUSSION

I.      FINDINGS OF FACT

        1.     On June 1, 2013, the law firm Davis Wright Tremaine (“DWT”) hired Plaintiff—

an individual who scored in the 99th percentile on the Law School Admission Test and

graduated magna cum laude from Lewis and Clark Law School—as an associate attorney.

(Admin. R. (“AR”) 198, 508, 1040, 1172.) In her role as an associate attorney, Plaintiff was

responsible for drafting legal memoranda, performing legal research, reviewing documents,

meeting with clients, and analyzing client matters. (AR 506, 508.) Plaintiff’s “work entail[ed] a

great amount of mental processing.” (AR 179; see also AR 1040, describing Plaintiff’s work as

“very cognitively demanding” and involving “a significant amount of reading and writing”).

During the first eight months of her employment, Plaintiff worked more than seventy hours per

week, and she billed approximately 145.4 hours per month. (AR 549, 948.) She had no difficulty

fulfilling her job requirements, “even during 10-14-hour days[.]” (AR 1040.)

        2.     At approximately 7:00 a.m. on the morning of February 19, 2014, Plaintiff and

her spouse were walking their dog in a crosswalk when a car traveling twenty-five miles per hour

struck Plaintiff. (AR 146, 177, 506-07.) The impact threw Plaintiff’s body onto the car’s hood,

caused Plaintiff’s head to strike and smash the windshield (see below), and caused Plaintiff to fly

twenty feet into the air before striking her head for a second time on the pavement. (AR 146,

837.)




        3.     Upon arriving on the scene, emergency medical responders stabilized Plaintiff

(who had road rash on her scalp and multiple contusions) and transported her by ambulance to

PAGE 3 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
           Case 3:18-cv-00180-SB       Document 40        Filed 05/07/19     Page 4 of 29




the hospital. (AR 90, 151, 177.) A computed tomography (“CT”) scan of Plaintiff’s brain was

normal and x-rays of Plaintiff’s cervical spine revealed no fracture. (AR 179.) Plaintiff’s CT scan

did, however, reveal “a left [posterior] parietal scalp soft tissue injury.” (AR 90, 190.) The

emergency room physician, Arman Faroghi, M.D. (“Dr. Faroghi”), noted that Plaintiff did not

lose consciousness,1 Plaintiff complained of pain, a global headache, dizziness, and nausea, and

Plaintiff’s “[o]verall clinical picture is consistent with post-concussive syndrome and scalp

abrasion and contusion.”2 (AR 188-91.) Plaintiff was discharged from the hospital later that day.

(AR 191.)

       4.      The next day, February 20, 2014, Plaintiff visited her primary care physician,

Richa Uppal, M.D. (“Dr. Uppal”), complaining of a global headache, “worsening vertigo along

with nausea,” pain throughout her body, and pain and tightness in her neck. (AR 146.) Dr. Uppal

noted that Plaintiff’s spouse took a photograph of her dilated pupils and drooping eyelid after the

accident. (AR 146.) Dr. Uppal diagnosed Plaintiff with a concussion, vertigo, nausea, a soft

tissue injury, a neck sprain and strain, and a paraspinal muscle spasm. (AR 148.) Dr. Uppal

referred Plaintiff to physical therapy and specialists to further address her concussion symptoms.

(AR 148.)

       5.      Plaintiff presented for her initial physical therapy evaluation on February 27,

2014. (AR 151.) Plaintiff reported that she continued to suffer from headaches, lightheadedness,

       1
          Plaintiff, who was “momentarily dazed and . . . bleeding” after the accident (AR 168),
later clarified that she was “unsure if she lost consciousness” because she did not remember
everything that happened. (AR 177, 938.) Plaintiff’s reports prompted a neurologist to opine that
there was “likely [a] brief loss of consciousness.” (AR 179.) Plaintiff’s reports also resulted in
her being diagnosed with and treated for a concussion with loss of consciousness. (AR 945,
1155.)
       2
          Medical literature defines post-concussive syndrome (“PCS”) “as the development of at
least 3 of the following symptoms: headache, dizziness, fatigue, irritability, impaired memory
and concentration, insomnia, and lowered tolerance for noise and light.” (AR 1217.)

PAGE 4 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
         Case 3:18-cv-00180-SB         Document 40       Filed 05/07/19     Page 5 of 29




vertigo, fatigue, and neck discomfort. (AR 152.) Plaintiff’s physical therapist, Curtis Persons

(“Persons”), observed that Plaintiff’s signs and symptoms were consistent with benign

paroxysmal positional vertigo (“BPPV”), “post-concussive headaches, and mild cervical strain.”

(AR 152.)

       6.      In mid-March 2014, less than one month after being struck by the car, Plaintiff

returned to work at DWT and “became dizzy and had increased headache after only 10 minutes.”

(AR 154.) She also felt nauseous, anxious, and fatigued. (AR 934.) Plaintiff was only able to

work for ninety minutes. (AR 934.) Persons advised Plaintiff to avoid strenuous mental activity

“as long as [her] symptoms [were] still being provoked.” (AR 154.) Plaintiff attempted to return

to work again on April 2, 2014. (AR 154.) Plaintiff worked for about three hours and continued

to feel exhausted and suffer from “worsening symptoms” despite engaging in only “minimal

activities.” (AR 934.)

       7.      In a report dated April 3, 2014, Jeffrey Brown, M.D. (“Dr. Brown”), a

neurologist, noted that Plaintiff was evaluated for posttraumatic dizziness. Dr. Brown determined

that Plaintiff’s chronic daily headaches and dizziness were likely the result of her concussion.

(AR 170.)

       8.      Also on April 3, 2014, Plaintiff visited Sean Robinson, M.D. (“Dr. Robinson”), a

physician at Oregon Health and Science University (“OHSU”) who specializes in sports

medicine, for a concussion evaluation. (AR 934.) Dr. Robinson determined that Plaintiff was

“[e]ntering” PCS “as it [wa]s now 6 weeks since [the] accident and [Plaintiff was] quite

symptomatic still.” (AR 937.) Dr. Robinson referred Plaintiff to Dr. Brown for a follow-up.

(AR 937.)




PAGE 5 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
         Case 3:18-cv-00180-SB         Document 40       Filed 05/07/19      Page 6 of 29




        9.     In a report dated April 29, 2014, Dr. Brown stated that Plaintiff’s test results

indicated that “her issues are related to her head injury on a central and nonperipheral basis.”

(AR 117.)

        10.    In May 2014, Plaintiff, who was actively engaged in her recovery program,

attempted to return to work on a part-time basis. (AR 549, 955, 1039.) Plaintiff, however, was

not able to sustain part-time work as an attorney because she continued to suffer from

debilitating PCS symptoms, including, but not limited to, light and noise sensitivity, “lots of

fatigue,” fatigue-related dizziness, constant headaches in the mild to severe range, difficulty

maintaining concentration for more than twenty minutes, difficulty reading with both eyes open,

“decreased balance with eyes closed,” and “wooziness with cervical extension.” (AR 549, 955,

961.)

        11.    Also in May 2014, Rosemary Detmer Stone, M.D. (“Dr. Detmer Stone”), an

ophthalmologist, performed a neuro-optometric evaluation, which “showed convergence

insufficiency, saccadic eye movement dysfunction, and mild accommodative insufficiency.”

(AR 1039.)

        12.    On August 4, 2014, Plaintiff returned to work on a part-time basis with the intent

gradually to increase her workload. (AR 549, 989.) Plaintiff, however, continued to suffer from

significant concussion-related symptoms, including, but not limited to, neck pain, light and noise

sensitivity, difficulty reading in excess of forty-five minutes, worsening headache pain after

“visual discrimination and visual memory,” impaired “peripheral and convergence . . . [which

elicited] her symptoms,” constant headaches, feeling “slowed down,” sadness, feeling nervous or

anxious, fatigue, irritability, and difficulty concentrating, remembering, proofreading, and




PAGE 6 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
           Case 3:18-cv-00180-SB       Document 40       Filed 05/07/19     Page 7 of 29




organizing.3 (AR 993, 998, 1000-01, 1004, 1006.) In the months that followed, Plaintiff could

not sustain full-time work on a regular and continuous basis. (AR 1016, 1019.) During this time,

James Chesnutt, M.D. (“Dr. Chesnutt”), a treating concussion specialist, recommended that

Plaintiff consider using Zoloft, an antidepressant, to address the changes in Plaintiff’s “mood and

energy” following the accident. (AR 1001-02.) Approximately one month later, Plaintiff started

taking Wellbutrin, a different antidepressant, and reported feeling “a boost to her mood and

energy levels.” (AR 125, 1039; see also Tr. 129, informing Dr. Uppal about the “post-concussion

care” provider’s suggestion that Plaintiff’s mood and energy deficits might improve on an

antidepressant medication).

       13.     On December 3, 2014, Plaintiff filed a claim for LTD benefits under the Plan.

(AR 506-08.) In her application for LTD benefits, Plaintiff cited her concussion, PCS, whiplash,

depression, and anxiety as the illnesses contributing to her inability to work at her occupation,

and she cited the February 19, 2014 accident as the incident that caused her illnesses. (AR 506.)

Plaintiff’s LTD application also included an Attending Physician’s Statement in which Plaintiff’s

primary care physician, Dr. Uppal, stated that Plaintiff can perform “75% of [her] normal

workload” and that her treatment and assessment of Plaintiff was complicated by her “situational

depression.” (AR 164.) The record indicates that Dr. Uppal later acknowledged that Plaintiff’s

situational depression “could be related to the accident and the ensuing illness.” (AR 1068; see

also AR 1039, indicating that on April 27, 2015, Plaintiff appeared for a neuropsychological

evaluation, “denied [a] history of psychiatric illness or treatment prior to the [February] 2014

accident,” acknowledged “seeing a counselor and taking psychiatric medication this year to help


       3
        Many of these reported symptoms, including those related to Plaintiff’s mood, energy,
and sadness, were taken from Plaintiff’s Sports Concussion Assessment Tool (“SCAT”) scores.
(AR 1001.)

PAGE 7 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
         Case 3:18-cv-00180-SB          Document 40       Filed 05/07/19      Page 8 of 29




adjust to the effects of her head injury, including changes in mood and anxiety,” described her

“typical mood and outlook pre-injury as generally unflappable,” and stated that she now

“becomes more easily upset and has less patience, especially when stressed and/or fatigued”).

       14.     In February 2015, DWT “direct[ed]” Plaintiff to “do more at work,” even though

Plaintiff continued to suffer from “extreme fatigue every day,” which resulted in “significant

reading and writing errors” due to Plaintiff’s decreased “attention and concentration.”

(AR 1050.)

       15.     On April 27, 2015, Dr. Chesnutt referred Plaintiff to Sarah Walker, Ph.D.

(“Dr. Walker”), a neuropsychologist at OHSU, for an evaluation to determine the “nature and

extent” of Plaintiff’s “cognitive impairment.” (AR 1038; see also AR 1037, stating that the

referral was based on Dr. Chesnutt’s “concern for persisting cognitive decrements after head

injury”). Dr. Walker’s evaluation included a diagnostic interview and a standardized cognitive

and personality assessment. (AR 1037.) Dr. Walker also reviewed Plaintiff’s medical records.

(AR 1038.) Dr. Walker’s results indicated that Plaintiff possessed “very superior” verbal

intellect/reasoning; superior nonverbal intellect/reasoning, auditory working memory, and verbal

fluency; and above average verbal and visual learning and memory. (AR 1037-38.) Dr. Walker’s

results, however, also indicated that Plaintiff’s “[s]peed of information processing fluctuated

from mildly impaired to average,” and her “[c]omplex problem-solving, auditory attention, and

rapidly shifting attention back and forth were also below average and considerably below what

[Dr. Walker] would expect in comparison to her excellent abilities in other domains.” (AR

1038.) In terms of validity, Dr. Walker observed that Plaintiff was adequately engaged and that

Plaintiff’s “results can be considered a valid and accurate reflection of her current abilities.”

(AR 1041.)



PAGE 8 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
         Case 3:18-cv-00180-SB         Document 40       Filed 05/07/19      Page 9 of 29




       16.     On June 16, 2015, Deborah Syna, M.D. (“Dr. Syna”), a neurologist, reviewed

Plaintiff’s records at Defendant’s request and provided an opinion regarding Plaintiff’s LTD

claim. (AR 90-92.) Dr. Syna informed Defendant that, in her opinion, Plaintiff “reached medical

stability by December 2014, although 2 of her examiners opined that there [is] a problem with

cognitive processing.” (AR 91.) Dr. Syna also recommended that Defendant obtain copies of

Plaintiff’s neuropsychological testing and stated that Plaintiff’s medical records indicate that she

“became significantly depressed and anxious in September 2014 and that depression and anxiety

may be a barrier to return to fulltime work.” (AR 91-92.) The medical record indicates that on

April 3, 2014, Plaintiff endorsed feeling sad, more emotional than usual, and nervous or anxious

and that Dr. Robinson considered and documented these concussion symptoms in calculating

Plaintiff’s SCAT score. (AR 934-35.) The medical record also indicates that Plaintiff did not

have a history of psychiatric illness or treatment prior to the February 19, 2014 accident.

(AR 1039.)

       17.     On July 1, 2015, Defendant approved Plaintiff’s LTD claim through December

12, 2014. (AR 321.) Defendant determined that there was insufficient documentation to support

finding Plaintiff disabled beyond December 12, 2014, because it did not have a copy of

Plaintiff’s “neuropsychological evaluation supporting ongoing cognitive impairment, or medical

records documenting that [Plaintiff’s] depression and anxiety persisted beyond [that date].”

(AR 326.)

       18.     On December 10, 2015, Dr. Chesnutt, Plaintiff’s treating concussion specialist,

reviewed Plaintiff’s records and provided an opinion regarding Plaintiff’s ability to sustain full-

time work. (AR 930-32.) Dr. Chesnutt stated that Plaintiff continued to be “partially disabled” by

her PCS, that Plaintiff “returned to work as an attorney on a part-time basis, but still experiences



PAGE 9 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
        Case 3:18-cv-00180-SB          Document 40        Filed 05/07/19     Page 10 of 29




daily headaches, neck pain, and sensitivity to light and noise and struggles with fatigue and

cognitive issues,” that Plaintiff’s “symptoms combine to limit her ability to function as an

attorney,” that the longer Plaintiff’s “symptoms persist, the less likely a full resolution of her

[PCS] will occur,” and that it is “quite possible” that Plaintiff “will remain partially disabled

indefinitely.” (AR 931-32.)

       19.     On December 16, 2015, Dr. Chesnutt observed that Plaintiff was suffering from

“persistent” PCS “symptoms 1 year and 9 months after [the] accident.” (AR 1098.) These

patients are “likely” to experience persistent symptoms that may impose “lifelong disability.”

(AR 1224.)

       20.     Also on December 16, 2015, Dr. Chesnutt referred Plaintiff to Dr. Walker for re-

evaluation based on “persisting concerns for cognitive functioning, with persistent functional

impact.” (AR 919.) Dr. Walker found that Plaintiff met the diagnostic criteria for a mild

neurocognitive disorder due to traumatic brain injury (“TBI”), based on her “persisting/worse

difficulty in visual attention, visual scanning, auditory working memory, and maintaining a given

approach to a task.” (AR 924.) Dr. Walker stated that Plaintiff’s “performance validity/effort was

within, if not stronger than, normal limits.” (AR 921.) In addition, Dr. Walker endorsed

Plaintiff’s LTD claim:

               [Plaintiff’s] cognitive profile would typically be well-suited to
               fulfill the requirements of most jobs, [but Plaintiff’s] position is
               particularly high-demand. Consistent with her report, she . . . did
               encounter difficulty doing [complex cognitive tasks] as quickly as
               would be expected, given her age, education, and superior abilities
               in other domains. I suspect that the fact that she has maintained her
               [part-time] position [as an associate attorney] is [a] testament to
               her intellect, resourcefulness, and work ethic. At the same time, her
               work has been an increasing source of distress lately and I suspect
               that it largely due to cognitive obstacles that she has faced since
               sustaining [a] head injury in 2014.

(AR 924.)
PAGE 10 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
        Case 3:18-cv-00180-SB          Document 40       Filed 05/07/19     Page 11 of 29




        21.     Also in late 2015, Plaintiff’s spouse, family members, and legal secretary

submitted testimonial letters corroborating Plaintiff’s reported symptoms and work limitations.

(AR 1168-79.)

        22.     On February 3, 2016, Laurence Binder, Ph.D. (“Dr. Binder”), a consulting

neuropsychologist, reviewed Plaintiff’s records at Defendant’s request and submitted an opinion.

(AR 890-900.) Dr. Binder determined that Plaintiff exhibited good effort during Dr. Walker’s

evaluations, Dr. Walker’s evaluations were abnormal, Dr. Walker failed adequately to consider

Plaintiff’s symptoms of depression and anxiety, anxiety and depression explain Plaintiff’s

“ongoing symptoms,” concussion-related limitations and restrictions resolved in early December

2014, and Plaintiff is capable of sustaining full-time work as an associate attorney. (AR 898-

900.)

        23.     On February 21, 2016, Morad Daniel, M.D. (“Dr. Daniel”), a neurologist,

reviewed Plaintiff’s records and Dr. Binder’s opinion at Defendant’s request and submitted his

own opinion. (AR 878-87.) Dr. Daniel determined that Plaintiff’s diagnoses of “concussion (mild

traumatic brain injury) on February 19, 2014 and subsequent” PCS are supported by the medical

record; that as of December 2014, Plaintiff “had likely reached maximal medical improvement

with regard to the physical residuals” of PCS; that Plaintiff “may have continued to have

limitations and restrictions precluding full-time work beyond December 2014 due to mental

conditions”; and that Plaintiff was able to “work 40 hours per week starting in August 2014.”

(AR 884-86.)

        24.     In a letter dated June 15, 2016, Defendant stated that it reviewed Plaintiff’s claim

file and determined that Plaintiff was due additional LTD benefits through September 15, 2016,

due to a mental disorder. (AR 296.) Defendant explained that the Plan “limits payment of LTD



PAGE 11 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
        Case 3:18-cv-00180-SB         Document 40      Filed 05/07/19     Page 12 of 29




benefits to a maximum of 24 months for conditions caused or contributed to by a Mental

Disorder,” such as depression and anxiety. (AR 296.) In support of its decision, Defendant cited

Dr. Syna’s opinion that Plaintiff became significantly depressed and anxious in September 2014.

(AR 297.)

       25.     On September 16, 2016, Plaintiff’s law firm terminated her because she “failed to

meet firm standards for billable hours and profitability,” according to the Oregon Employment

Department. (AR 872; see also AR 822, 839, 842, noting that the reason for Plaintiff’s

termination was that “she was not able to keep up with the work load, pace and expected level of

performance at work”).

       26.     On November 10 and November 11, 2016, Plaintiff was referred to Glenn

Goodwin, Ph.D. (“Dr. Goodwin”), for a neuropsychological consultation. (AR 820-36.)

Dr. Goodwin reviewed Plaintiff’s medical records, conducted a clinical interview, and

administered tests. (AR 820-21.) Dr. Goodwin noted that performance validity testing indicated

“consistent, optimal effort.” (AR 829.) Dr. Goodwin used the Minnesota Multiphasic Personality

Inventory-2-Restructured Form (“MMPI-2-RF”), a “current and customary method[] for

assessing symptom validity [which] is considered an accepted and objective instrument routinely

used in clinical and forensic neuropsychology.” (AR 830.) Based on the MMPI-2-RF, Dr.

Goodwin determined that there were no concerns with validity or “indications of over reporting

or under reporting of symptomatology.” (AR 830.) Dr. Goodwin added that his validity

impression was that Plaintiff’s “overall picture is one of acceptable results on both performance

and symptom validity testing.” (AR 830.) In addition, Dr. Goodwin stated that: (1) he reviewed

Dr. Walker’s evaluations and summary of the raw test data and generally concurred with her

clinical impression; (2) his evaluation revealed “significant weakness on a task of complex visual



PAGE 12 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
        Case 3:18-cv-00180-SB         Document 40        Filed 05/07/19     Page 13 of 29




learning” and “evidence of statistically significant weaknesses in processing speed, memory

processing and on some tasks of attention and concentration dependent on processing speed and

on both simple and complex sequencing, also dependent on processing speed”; (3) the foregoing

areas of weakness “represent a significant decline” from Plaintiff’s estimated preinjury level of

ability; (4) Plaintiff had “no primary mental health features” at the time of Dr. Goodwin’s

evaluation; (5) there is “no reason to discount” Plaintiff’s subjective complaints, which

“generally reveal ongoing neurocognitive difficulties she is experiencing in daily life”; and (6) it

is “quite clear” that Plaintiff is “not work tolerant from a neuropsychological standpoint with

respect to the type of competitive employment situation she was in at the time of this injury

event” because she is dealing with residuals stemming from TBI. (AR 834-36.)

       27.     On December 5, 2016, Dr. Chesnutt, Plaintiff’s treating concussion specialist,

stated that Dr. Goodwin’s findings were expected and consistent with his own observations while

treating Plaintiff between April 3, 2014 and December 5, 2016. (AR 840-42.) Dr. Chesnutt added

that he agreed with Dr. Goodwin’s conclusion that “due to relative cognitive weaknesses,

particularly in processing speed, memory processing and attention and concentration, complex

visual learning (as well as due to fatigue and a lack of stamina when she tried to work) [Plaintiff]

is unable to work in her prior occupation, which was stressful and demanded excellent

cognition.” (AR 842.) He also stated that he expected Plaintiff’s disability to be permanent.

(AR 842.)

       28.     On December 28, 2016, Plaintiff’s spouse submitted a second letter detailing

Plaintiff’s continued struggles and corroborating Plaintiff’s self-reports regarding her TBI.

(AR 874-75.)




PAGE 13 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
        Case 3:18-cv-00180-SB          Document 40        Filed 05/07/19     Page 14 of 29




        29.     On December 30, 2016, Plaintiff appealed Defendant’s June 15, 2016 decision

extending benefits through September 15, 2016. (AR 266.)

        30.     On May 5 and May 31, 2017, Dr. Binder and a new neuropsychological

consultant, James Boon, Ph.D. (“Dr. Boone”), reviewed Plaintiff’s claim file at Defendant’s

request and determined that Dr. Goodwin’s test results were invalid due to “numerous

performance inconsistencies” and Plaintiff’s “failing” performance on a validity test. (AR 781-

90, 800-05.)

        31.     In a letter dated June 1, 2017, Defendant informed Plaintiff that it did “not find

medical evidence to support a conclusion [that she] continues to have cognitive deficits due to a

neurocognitive disorder that would preclude her from performing her Own Occupation as an

attorney for any employer.” (AR 245-46.) Accordingly, Defendant closed Plaintiff’s LTD file.

(AR 246.)

        32.     Plaintiff filed this ERISA action on January 31, 2018. The parties’ motions

followed.

II.     CONCLUSIONS OF LAW

        A.      Legal Standards

        1.      ERISA provides that a plan “participant” may bring a civil action in federal court

“to recover benefits due to him under the terms of his plan, to enforce his rights under the terms

of the plan, or to clarify his rights to future benefits under the terms of the plan.” 29 U.S.C. §

1132(a)(1)(B); see also Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 108 (2008) (“The [ERISA]

permits a person denied benefits under an employee benefit plan to challenge that denial in

federal court.”).

        2.      “ERISA does not set forth the appropriate standard of review for actions

challenging benefit eligibility determinations.” Rabbat, 894 F. Supp. 2d at 1319 (citing Firestone

PAGE 14 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
        Case 3:18-cv-00180-SB          Document 40       Filed 05/07/19     Page 15 of 29




Tire & Rubber Co. v. Bruch, 489 U.S. 101, 109 (1989)). The parties have stipulated to de novo

review. (Pl.’s Mot. at 2; Def.’s Mot. at 2.) The Court accepts the parties’ stipulation and reviews

the record de novo. See Rabbat, 894 F. Supp. 2d at 1319 (accepting the same stipulation and

noting courts may accept a stipulation to de novo review). “When conducting a de novo review

of the record, the court does not give deference to the claim administrator’s decision, but rather

determines in the first instance if the claimant has adequately established that he or she is

disabled under the terms of the plan.” Muniz v. Amec Constr. Mgmt., 623 F.3d 1290, 1295-96

(9th Cir. 2010). The de novo standard of review places the burden of proof on the claimant. Id. at

1294.

        B.     The Plan

        3.     The Plan defines disability as follows: “You are Disabled from your Own

Occupation if, as a result of Physical Disease, Injury, Pregnancy or Mental Disorder, you are

unable to perform with reasonable continuity the Material Duties of your Own Occupation.”

(AR 630.) “Own Occupation” is defined as employment of “the same general character as the

occupation you are regularly performing for your Employer when Disability begins.” (AR 631.)

“Material Duties” is defined as “the essential tasks, functions and operations, and the skills,

abilities, knowledge, training and experience, generally required by employers from those

engaged in a particular occupation that cannot be reasonably modified or omitted.” (AR 631.)

Additionally, the Plan provides that if your Own Occupation requires a professional or

occupational license, the scope of your Own Occupation is “as broad as the scope of your

license.” (AR 631.)

        4.     The Court finds that Plaintiff’s Own Occupation as an attorney involves a

significant amount of reading and writing, and a high level of cognition and mental acuity.

(AR 179, 1040); see also Teicher v. Regence Health & Life Ins. Co., 562 F. Supp. 2d 1128, 1139
PAGE 15 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
        Case 3:18-cv-00180-SB          Document 40          Filed 05/07/19   Page 16 of 29




(D. Or. 2008) (finding that the occupation of attorney “demands a high level of mental acuity and

the ability to synthesize rapidly, to integrate, and to make use of voluminous amounts of

information to advance the interests of h[er] clients”). The Court is “also well aware of the high

professional and ethical standards required by the Oregon State Bar and Oregon Courts as to a

lawyer’s representation of clients and their interests.” Id.

       5.      The Court further finds that the ability to work more than forty hours per week is

a Material Duty of Plaintiff’s Own Occupation as an attorney, as Defendant acknowledges.

(Def.’s Resp. Pl.’s Mot. Summ. J. at 2.)

       C.      Plaintiff is Entitled to LTD Benefits

       6.      Defendant argues that Plaintiff has failed to meet her burden of proving that a

physical injury prevented her from performing her Own Occupation beyond September 2016.

(Def.’s Mot. at 16.) Citing the opinions of Defendant’s non-examining record reviewers,

Drs. Binder, Boone, and Daniel, Defendant contends that Plaintiff’s claim that she continues to

suffer from a TBI rests on invalid test results; Dr. Walker ignored psychological factors as an

explanation for Plaintiff’s “atypical regression after she had returned to baseline”; Plaintiff failed

to demonstrate “valid effort” during Dr. Goodwin’s evaluation; it would be “uncommon” for

Plaintiff’s TBI symptoms to persist this long; and there is “no credible evidence” that Plaintiff’s

regression is related to her TBI. (Def.’s Mot. at 16-17.)

       7.      The Court finds that Plaintiff has adequately established that she is disabled under

the terms of the Plan. The doctors who personally examined and/or treated Plaintiff concluded

that she is disabled. For example, Dr. Chesnutt, a concussion specialist who treated Plaintiff for

over two years and who has treated “many patients who have suffered concussions as the result

of sports, motor vehicle, and other accidents,” issued an opinion on December 5, 2016, stating

that due to TBI/PCS-related “cognitive weaknesses, particularly in processing speed, memory
PAGE 16 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
        Case 3:18-cv-00180-SB         Document 40       Filed 05/07/19      Page 17 of 29




processing and attention and concentration, complex visual learning (as well as due to fatigue

and a lack of stamina when she tries to work),” Plaintiff is “unable to work in her prior

occupation, which was stressful and demanded excellent cognition.” (AR 840-42.) He added that

he expected Plaintiff’s “disability to be permanent” based on how long her symptoms persisted

and he expected “modest, if any, improvement.” (AR 842.) In addition, Dr. Chesnutt stated that,

by all accounts, Plaintiff “enjoyed her career and struggled mightily to continue to work,” and

that he agreed with the opinion and findings of the examining neuropsychologist, Dr. Goodwin.

(AR 842.)

       8.      Dr. Goodwin performed a neuropsychological evaluation on November 10 and

November 11, 2016, and determined that it was “quite clear” that due to residuals stemming

from TBI, Plaintiff is “not work tolerant from a neuropsychological standpoint with respect to

the type of competitive employment situation she was in at the time of this injury event.” (AR

835.) In addition, Dr. Goodwin observed that there are several “areas of neurocognitive

impairment that would preclude [Plaintiff’s] ability to execute adequate cognitive functioning

day in and day out in a stressful environment, where there is pressure to perform at a high level.”

(AR 836.) Dr. Goodwin also generally concurred with Dr. Walker’s opinion and findings.

(AR 834.)

       9.      Dr. Walker performed neuropsychological evaluations on April 27, 2015, and

December 16, 2015. Dr. Walker acknowledged that it is “uncommon,” but not unheard of, for

TBI/PCS symptoms to persist as long as Plaintiff’s and she could not “rule out other potential

causes,” but Dr. Walker nevertheless determined that Plaintiff’s profile was “primarily very

strong” and that Plaintiff meets the diagnostic criteria for a mild neurocognitive disorder due to a

TBI. (AR 924; see also AR 830, indicating that Dr. Goodwin’s evaluation produced a “valid



PAGE 17 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
        Case 3:18-cv-00180-SB          Document 40       Filed 05/07/19      Page 18 of 29




profile”). Dr. Walker also stated that she suspected that the fact that Plaintiff had “maintained her

position is [a] testament to her intellect, resourcefulness, and work,” and that Plaintiff’s cognitive

profile is not well-suited for the “particularly high-demand” position of a practicing attorney.

(AR 924.)

       10.     The opinions of Drs. Chesnutt, Goodwin, and Walker alone are persuasive

evidence that Plaintiff’s TBI/PCS symptoms prevent her from performing her Own Occupation.

See Rabbat, 894 F. Supp. 2d at 1320 (“[E]vidence showing that the doctors who personally

examined the claimant concluded that he was disabled, even though insurance company’s non-

examining physicians found otherwise, support[s] finding that the claimant was disabled under

terms of the plan” (citing Salomaa v. Honda Long Term Disability Plan, 642 F.3d 666, 676-79

(9th Cir. 2011)).

       11.     Defendant contends that its consulting physicians, Drs. Binder, Boone, and

Daniel, provided a more reliable assessment of Plaintiff’s condition. When a court engages in de

novo review, it may evaluate and give credence to the opinions that it finds more reliable and

probative. See Rabbat, 894 F. Supp. 2d at 1322-23 (according more weight to the physicians who

personally examined the claimant because the court found them to be more reliable and probative

and noting that the administrator’s consulting physicians never personally examined the claimant

and thus were never able to observe the effects of his condition or assess the credibility of his

self-reports). For the reasons explained below, the Court finds the opinions of Drs. Chesnutt,

Goodwin, and Walker more reliable and probative of Plaintiff’s condition than the consulting

physicians’ reports.

       12.     As an initial matter, the Court finds Plaintiff’s treating and examining physicians’

opinions more reliable and probative of her condition because, unlike the consulting physicians,



PAGE 18 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
        Case 3:18-cv-00180-SB          Document 40        Filed 05/07/19      Page 19 of 29




Plaintiff’s treating and examining physicians were able personally to examine her, observe the

effects of her TBI/PCS, and assess the credibility of her self-reports. See Rabbat, 894 F. Supp. 2d

at 1322-33 (same). Plaintiff’s treating and examining physicians’ assessments of her condition

and credibility weigh strongly in her favor. (See AR 829-36, stating that there are a “number of

areas of neurocognitive impairment that would preclude [Plaintiff’s] ability to execute adequate

cognitive functioning day in and day out in a stressful environment where there is pressure to

perform at a high level,” Plaintiff showed “good effort and motivation on tasks,” stand alone and

selected embedded measures were “all essentially within accepted ranges indicating consistent,

optimal effort,” there “were no unusual patterns of reporting,” Plaintiff’s profile is valid, there

were “no concerns with protocol validity,” there were “no indications of over reporting or under

reporting of symptomatology,” Dr. Goodwin’s overall validity impression was “one of

acceptable results on both performance and symptom validity testing,” there “were no concerns

with symptom validity which is consistent with her clinical presentation,” Plaintiff “produced

valid studies with respect to effort and motivation to perform at an optimum level,” Dr. Goodwin

found Plaintiff to be “genuine in her clinical presentation,” and there was “no hint of over

involvement in symptomatology nor any sense of secondary gain in her demeanor”; AR 842,

opining that Plaintiff is permanently disabled and stating “it is important to bear in mind that by

all accounts she thoroughly enjoyed her career and struggled mightily to continue to work” after

the accident; AR 921-25, opining that Plaintiff’s profile is not well-suited for her past work as an

attorney and stating that “[p]erformance on embedded measures of performance validity/effort

was within, if not stronger than, normal limits,” Plaintiff’s profile is “primarily very strong,” and

the fact that Plaintiff “maintained her position is [a] testament to her intellect, resourcefulness,

and work ethic”).



PAGE 19 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
        Case 3:18-cv-00180-SB          Document 40       Filed 05/07/19     Page 20 of 29




       13.     The Court also finds the opinions of Drs. Chesnutt, Goodwin, and Walker more

reliable and probative of Plaintiff’s condition because: (1) Dr. Chesnutt, a long-time treating

concussion specialist, endorsed Dr. Goodwin’s conclusion regarding Plaintiff’s inability to work

as an attorney and stated that Dr. Goodwin’s findings were generally consistent with his

treatment observations; and (2) Dr. Goodwin, a neuropsychologist, reviewed the data underlying

Dr. Walker’s exams and generally concurred with her observations regarding varying test scores.

(See AR 834, “I did review Dr. Walker’s raw test data in both of her reports . . . . I generally

concur with the observations made by Dr. Walker related to the fluctuations seen across [her

tests] and have no concerns about her explanations.”; AR 842, “I have reviewed Dr. Glenn

Goodwin’s recent neuropsychological report. Dr. Goodwin’s findings are generally consistent

with my observations and do not surprise me. I agree with his conclusion that due to relative

cognitive weaknesses, particularly in processing speed, memory processing and attention and

concentration, complex visual learning (as well as due to fatigue and a lack of stamina when she

tries to work) she is unable to work in her prior occupation, which was stressful and demanded

excellent cognition.”).

       14.     Furthermore, the Court is not persuaded by Defendant’s consulting physicians’

rejection of Plaintiff’s treating and examining physicians’ opinions. Defendant’s consulting

physicians opined that Dr. Goodwin’s and Dr. Walker’s neuropsychological evaluations were not

persuasive because Plaintiff failed a freestanding performance validity test known as the Test of

Memory Malingering (“TOMM”), and because Plaintiff produced fluctuating scores during her

evaluations. (AR 785.) The administrative record, however, reveals that Plaintiff passed several

other validity measures administered by Drs. Walker and Goodwin and that Dr. Goodwin

reviewed Dr. Walker’s raw test data and had no concerns about Dr. Walker’s explanations



PAGE 20 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
        Case 3:18-cv-00180-SB          Document 40       Filed 05/07/19      Page 21 of 29




regarding the fluctuations seen during Plaintiff’s prior neuropsychological evaluations. (See

AR 834, “I did review Dr. Walker’s raw test data in both of her reports . . . . I generally concur

with the observations made by Dr. Walker related to the fluctuations seen across these two

testings and have no concerns about her explanations. Results of the current study were

compared with the results from [Dr. Walker’s recent evaluation].”; AR 782-83, stating that on

April 27, 2015, “Dr. Walker administered two embedded performance validity measures that

were passed,” on December 18, 2015, “Dr. Walker administered two embedded performance

validity measures that were passed,” and in November 2016, Dr. Goodwin “reported passing

performance on other validity measures” and stated that the TOMM score was “just below the

desired cutoff”; see also infra Part II.C.12). That is significant because there is no reasonable

basis in the record for concluding that Drs. Binder and Boone, who did not have the benefit of

personally administering the tests in question or observing Plaintiff’s performance on those tests,

are more qualified to assess neuropsychological data than the examining neuropsychologists,

Drs. Goodwin and Walker. Accordingly, the Court finds that Dr. Walker’s and Dr. Goodwin’s

evaluations are not invalid. (See Def.’s Resp. Pl.’s Mot. Summ. J. at 8, explaining that “[a]ll that

matters is that [Plaintiff’s] evidence that her physical limitations were severe enough to prevent

her from working more than 40 hours—[Dr. Goodwin’s] 2016 neuropsychological exam—was

invalid”; see also Def.’s Resp. Pl.’s Mot. Summ. J. at 2, stating that under the Plan, an ability to

work more than forty hours per week is a “Material Duty” of Plaintiff’s “Own Occupation”).

       15.     Defendant’s consulting physicians’ opinions also rest largely on an assumption

that Plaintiff achieved near full recovery in December 2014. (See AR 243, “Dr. Binder stated the

medical records support as of December 2014 that [Plaintiff’s TBI/PCS] had resolved.”; AR 245,

“As of December 2014 [Plaintiff] had recovered from the sequelae of her TBI[.]”). The



PAGE 21 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
        Case 3:18-cv-00180-SB          Document 40       Filed 05/07/19     Page 22 of 29




administrative record indicates that Plaintiff reported working forty hours a week in early

December 2014. (AR 1021-22.) The administrative record, however, also indicates that: (1)

Plaintiff reported that she was exhausted after participating in five days of arbitration and she

continued to have a hard time blocking out noise (AR 1021-22); (2) as of December 5, 2014, Dr.

Chesnutt found that Plaintiff was slowly improving, but Dr. Chesnutt also found that she “had

continuing concussion symptoms of neck pain and difficulty concentrating as well as continuing

vision problems and [she] felt slowed down, fatigued, more emotional than usual, irritable, and

[she had] difficulty remembering, sensitivity to light and sensitivity to noise” (AR 840); (3)

Plaintiff only billed 27.4 hours in December 2014 (AR 549); (4) between 2014 and 2016,

Plaintiff could not sustain full-time work on a continuous and regular basis; and (5) on

September 16, 2016, Plaintiff was terminated because she could not maintain an associate

attorney’s workload, pace, and expected level of performance. (AR 822, 839, 842, 872.)

Accordingly, the record does not support a finding that Plaintiff achieved near full recovery by

December 2014.

       16.     In addition, Defendant’s consulting physician, Dr. Boone, determined that it is

“not credible” that Plaintiff “continued to experience cognitive deficits more than three years”

after the accident. (AR 788.) In support of his opinion, Dr. Boone notes that it is “well

documented that an uncomplicated concussion (i.e., a concussion that did not result in the brain

scan abnormalities) resolves in the vast majority of cases within 3 months,” “the bulk of the

evidence indicates that mild [TBI] ‘is most often followed by a favorable course of cognitive

recovery over a period of days to weeks with no indication of permanent impairment on

neuropsychological testing by three months post-injury,’” and Dr. Walker commented that it

would be “uncommon” for symptoms of a mild TBI to persist as long as Plaintiff’s. (AR 788)



PAGE 22 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
         Case 3:18-cv-00180-SB         Document 40       Filed 05/07/19      Page 23 of 29




(emphasis added). However, the record supports a finding that recovery from a TBI varies

among individuals. (See Def.’s Resp. Pl.’s Mot. Summ. J. at 7, “[T]he timeline for improvement

from a concussion varies among individuals[.]”). In fact, medical literature reports that roughly

“15% of [PCS] patients complain of problems more than 12 months after injury,” and these

patients are “likely to experience persistent and intrusive symptoms that may be refractory to

treatment and impose a lifelong disability.” (AR 1224) (emphasis added). Although Defendant’s

consultants refer to this literature as “selective” and question whether it provides “an accurate

summary of the scientific evidence” (AR 881, 886, 900), Plaintiff’s treating “concussion

specialist” (AR 91) concluded that Plaintiff is among the PCS patients whose symptoms persist

and render them disabled. (See AR 1098, observing that Plaintiff was suffering from “persistent”

PCS “symptoms 1 year and 9 months after [the] accident”; see also AR 931-32, stating that the

longer Plaintiff’s PCS symptoms “persist, the less likely a full resolution of her [PCS] syndrome

will occur” and it is “quite possible that she will remain partially disabled indefinitely”; AR 842,

“I expect this [patient’s] disability to be permanent and would expect modest, if any,

improvement.”). Plaintiff’s examining neuropsychologists also support a finding of long-term

disability.

        17.    In addition to the medical evidence, the statements provided by Plaintiff’s legal

secretary supports a finding that Plaintiff is unable to work as an associate attorney as the result

of her TBI/PCS symptoms. See Rabbat, 894 F. Supp. 2d at 1323 (finding a former supervisor’s

statements to be persuasive evidence supporting a finding that the claimant was totally disabled).

Indeed, Plaintiff’s legal secretary, Susan England (“England”), observed that, after the accident,

Plaintiff’s concentration and stamina decreased, Plaintiff often looked tired, and Plaintiff

suffered from “headaches constantly.” (AR 1171.) England also observed that Plaintiff often



PAGE 23 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
        Case 3:18-cv-00180-SB         Document 40        Filed 05/07/19     Page 24 of 29




needed to work in an office so dark that England could not “even see,” Plaintiff “cannot work

with the overhead lights and frequently suffers from eye strain resulting in headaches from either

the lights or the computer screen,” Plaintiff “tried various options to help with the headaches and

eye strain such as using colored transparency sheets over the computer screen and exercising her

eyes with specialty vision cards,” and Plaintiff kept “her office door shut most of the time to

eliminate distracting noise” that impaired her ability to concentrate. (AR 1171.) In addition,

England observed that Plaintiff’s “ability to remember the details of her cases . . . diminished

somewhat since the accident,” Plaintiff asked for more reminders, England had to be “vigilant in

checking deadlines” on Plaintiff’s calendar and proofread Plaintiff’s work “more carefully,” and

Plaintiff experienced fatigue even when working a reduced schedule. (AR 1171.)

       18.     The statements provided by Plaintiff’s spouse—who attended undergraduate and

graduate school with Plaintiff and who worked as an associate attorney at a Portland law firm—

is also persuasive evidence that Plaintiff cannot work as an associate attorney as the result of her

TBI/PCS symptoms. See Rabbat, 894 F. Supp. 2d at 1323. Plaintiff’s spouse explained that,

before the accident, “[t]here was no one else [she] knew in law school or in [the] first couple of

years post-law school who could digest large amounts of case law so quickly, find an answer to a

legal question in a matter of minutes that had taken others days to try to find, quickly grasp

complex legal concepts, concisely articulate her analysis, and work hour after hour without much

break.” (AR 1173.) Plaintiff’s spouse further explained that she “now watch[es] a person who

exerts extraordinary effort and still does not accomplish the things she could do before with such

ease and success.” (AR 1174.) For example, Plaintiff “needs a very particular environment to

just make it through the day with only a mild to moderate headache, without feeling sick, or

being completely exhausted”; Plaintiff “struggles to process information, to keep up with the



PAGE 24 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
        Case 3:18-cv-00180-SB          Document 40       Filed 05/07/19      Page 25 of 29




regular pace of conversation, focus, and to remember/recall things”; Plaintiff “struggles at times

to track . . . conversations, forgetting her train of thought midway through a sentence or

everything [her spouse] said if [her] comment contained more than one question or idea”;

Plaintiff “tends to speak and process information more slowly than she did before, especially

[when] talking about something more tasking such as scheduling”; Plaintiff does not “seem able

to focus”; Plaintiff seems nearly incapable of multitasking and coping with distraction; and

Plaintiff has experienced considerable difficulty performing her legal work in the same manner

she did before the accident. (AR 1174-75; see also AR 1175, explaining that Plaintiff used to

perform her legal work, communicate with clients, and track her billable hours while using

“timer buttons” on her computer, but “now she can’t multitask in this way” so she lets client calls

go to voicemail, stops working on her legal brief, clicks off the timer, listens to the voicemail,

calls the client, checks the call duration, and logs the time before returning to her brief, which

greatly impairs Plaintiff’s ability to “meet billable expectations and her colleagues’ and clients’

expectations for quickly switching tasks when the phone rings or someone walks in the office”;

AR 874, stating that every day at DWT “seemed like a major struggle to make it through the

day,” even though Plaintiff’s spouse and legal secretary provided a significant amount of

assistance). In addition, when Plaintiff reads complex material or reviews voluminous records,

she is easily fatigued and suffers from “incapacitating headache[s].” (AR 1176.)

       19.     In aggregate, the evidence discussed above demonstrates that Plaintiff suffers

from debilitating TBI/PCS symptoms, including, but not limited to, fatigue, lack of stamina,

incapacitating headaches, and cognitive weaknesses, particularly in processing speed, memory

processing, attention and concentration, and complex visual learning. These issues significantly

impair Plaintiff’s ability to perform her Own Occupation. Accordingly, the Court concludes that,



PAGE 25 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
        Case 3:18-cv-00180-SB          Document 40       Filed 05/07/19     Page 26 of 29




as a result of a TBI/PCS, Plaintiff is and has been unable to perform with reasonable continuity

the material duties of her Own Occupation. (See Def.’s Resp. Pl.’s Mot. Summ. J. at 2, stating

that Plaintiff “has not worked more than 40 hours a week and [Defendant] acknowledges that the

ability to do so is a Material Duty of her Own Occupation,” and Plaintiff must prove that her

TBI/PCS prevented her from working “with reasonable continuity more than 40 hours a week as

an attorney as of September 16, 2016”).

       D.      Mental Disorders

       20.     The Plan limits LTD benefits to a maximum of twenty-four months for “each

period of continuous Disability caused or contributed by . . . Mental Disorders,” such as

depression and anxiety. (AR 644.)

       21.     Defendant contends that Plaintiff is not entitled to full reinstatement of her LTD

benefits because she failed to demonstrate that her continuous disability was not caused or

contributed to by a Mental Disorder. (See Def.’s Reply at 2, stating that to prevail in this lawsuit,

Plaintiff must prove, inter alia, that “a non-limited condition is the exclusive cause” of her

continuing disability). The Court disagrees. As discussed above, Plaintiff has adequately

established that her TBI/PCS symptoms prevent her from working with reasonable continuity

more than forty hours a week in her Own Occupation. Furthermore, the administrative record

reveals that Plaintiff had no mental disorder prior to the accident, and any post-accident changes

in her mental condition were temporary and symptomatic of her TBI/PCS. (See AR 125; 129;

148, 820-36; 840-42; 874-75; 919-27; 930-32; 934-35; 1001-02; 1039; 1068; 1171-76.)

       E.      Interest Rate

       22.     Plaintiff requests that the Court order Defendant to pay prejudgment interest at

Washington’s statutory rate of twelve percent per year, WASH. REV. CODE § 4.56.110, rather

than the much lower rate prescribed in 28 U.S.C. § 1961. (Pl.’s Mot. at 33.) Plaintiff

PAGE 26 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
         Case 3:18-cv-00180-SB         Document 40        Filed 05/07/19       Page 27 of 29




acknowledges that she needs to present evidence demonstrating why she is entitled to a rate

higher than the rate set out in § 1961, and therefore requests the opportunity to present such

evidence. (Pl.’s Reply at 21.) The Court defers ruling on this matter at this time. The parties shall

meet and confer to address the applicable interest rate. If the parties are unable to reach an

agreement on this issue within 30 days of this Order, Plaintiff shall file a motion addressing the

issue.

         F.    Clarification of Rights

         23.   Plaintiff argues that she is entitled to clarification of her right to future benefits.

(Pl.’s Mot. at 33.) In her complaint, Plaintiff requests that the Court declare that Defendant “shall

pay Plaintiff a monthly LTD benefit in the gross amount of $5,875.01 from the date of judgment

until Plaintiff reaches the age of 65, so long as Plaintiff remains disabled under the terms” of the

Plan. (Compl. at 7.) In response, Defendant argues, among other things, that Plaintiff “has

presented no evidence that her condition is a lifelong . . . condition.” (Def.’s Resp. Pl.’s Mot. at

10.)

         24.   ERISA provides that a plan participant may bring a civil action to clarify her

rights to future benefits under the terms of an ERISA plan. 29 U.S.C. § 1132(a)(1)(B). In Gorena

v. Aetna Life Ins. Co., No. 17-cv-00532, 2018 WL 3008873, at *7 (W.D. Wash. June 15, 2018),

for example, the district court reviewed an ERISA benefits determination de novo, found in favor

of the plaintiff, and, in accordance with § 1132(a)(1)(B), clarified the plaintiff’s rights to future

benefits. Id. Specifically, the district court ordered the administrator to pay the plaintiff’s LTD

claim “to the policy’s maximum benefit duration” so long as: (1) there was no showing of

“improvement in her medical condition such that a reasonable physician would conclude that

she” was no longer disabled; and (2) it was consistent with the terms and conditions of the plan.

Id.
PAGE 27 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
        Case 3:18-cv-00180-SB          Document 40       Filed 05/07/19      Page 28 of 29




       25.     Contrary to Defendant’s argument, Plaintiff has presented credible evidence

indicating that it is “likely” that Plaintiff’s debilitating TBI/PCS symptoms are “permanent” and

would prevent her from working more than forty hours a week in her Own Occupation. (See,

e.g., AR 842, “[Plaintiff] is unable to work in her prior occupation [as an attorney], which was

stressful and demanded excellent cognition. . . . Given the length of time since her injury, I

expect this disability to be permanent and would expect only modest, if any, improvement.”).

Accordingly, and in accordance with § 1132(a)(1)(B), the Court offers the following clarification

regarding Plaintiff’s right to future benefits: Subject to the terms and conditions of the Plan,

Defendant shall pay Plaintiff’s LTD claim to the Plan’s maximum benefit duration absent a

showing of improvement in her TBI/PCS symptoms such that a reasonable physician would

conclude that Plaintiff could work more than forty hours per week in her Own Occupation.

///

///

///

///

///

///

///

///

///

///

///

///



PAGE 28 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
        Case 3:18-cv-00180-SB          Document 40        Filed 05/07/19     Page 29 of 29




                                          CONCLUSION

       The Court construes Plaintiff’s and Defendant’s motions for summary judgment (ECF

Nos. 23 and 24) as motions for judgment pursuant to FED. R. CIV. P. 52(a). The Court DENIES

Defendant’s motion for judgment (ECF No. 23) and GRANTS Plaintiff’s motion for judgment

(ECF No. 24).

       The Court DECLARES that Plaintiff is entitled to LTD benefits under the terms of the

Plan. The parties shall meet and confer to address the specific amount of back benefits and the

applicable interest rate, as well as a reasonable attorney fee and cost award. The parties shall

submit a stipulated proposed form of judgment. If the parties are unable to reach agreement on

these issues within 30 days of this Order, Plaintiff shall file a motion setting forth any issues that

remain to be resolved by the Court.

       IT IS SO ORDERED.

       DATED this 7th day of May, 2019.


                                                       STACIE F. BECKERMAN
                                                       United States Magistrate Judge




PAGE 29 – FINDINGS OF FACT AND CONCLUSIONS OF LAW
